892 F.2d 84
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ramiro VARGAS-CASTRO, Defendant-Appellant.
No. 89-50125.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 8, 1989.Decided Dec. 18, 1989.

Before GOODWIN, SCHROEDER and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM*


2
Ramiro Vargas-Castro appeals his sentence, following a guilty plea, for the illegal transport of aliens in violation of 18 U.S.C. § 1324(a)(1)(B).   He contests the upward departure from the guideline range of four to ten months to a sentence of two years imprisonment.   The departure was based upon Vargas' involvement in a high speed chase and altercation with the border patrol at the time of his arrest.


3
Our decision is controlled by the recent decision of this court in  United States v. Ramirez-De Rosas, 873 F.2d 1177 (9th Cir.1989) in which we approved an upward departure to thirty months under almost identical circumstances.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3